Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 1 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 2 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 3 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 4 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 5 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 6 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 7 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 8 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 9 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 10 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 11 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 12 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 13 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 14 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 15 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 16 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 17 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 18 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 19 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 20 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 21 of 22




                                              Exhibit 3
Case 5:19-cv-00507-R Document 1-3 Filed 06/03/19 Page 22 of 22




                                              Exhibit 3
